Citation Nr: 9910458	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for a back disability.

Entitlement to service connection for a leg disability.

Entitlement to service connection for hearing loss of the 
right ear.

Entitlement to service connection for hearing loss of the 
left ear.

Entitlement to service connection for tinnitus.

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Entitlement to service connection for major depression with 
psychotic features.

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to August 
1970 and a period of active duty training from November 1958 
to May 1959.

The veteran filed a claim in May 1996 for service connection 
for hypertension, back disability, leg disability, ear 
disability, and eye disability.  This appeal arises from the 
October 1996 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for hypertension, back disability, leg 
disability, ear disability, and eye disability.  A Notice of 
Disagreement was filed in February 1997 and a Statement of 
the Case was issued in March 1997.  A substantive appeal was 
filed in June 1997 with no hearing requested.  In June 1997, 
the veteran requested a hearing at the RO before a local 
hearing officer.  In August 1997, the abovementioned RO 
hearing was held.

In June 1997, the veteran filed a claim for service 
connection for PTSD.  This appeal additionally arises from 
the December 1997 rating decision from the Winston-Salem, 
North Carolina RO that denied the veteran's claim for service 
connection for PTSD and major depression with psychotic 
features.  A Notice of Disagreement was filed in December 
1997 and a Statement of the Case was issued in December 1998.  
In a March 1999 statement, the veteran's representative 
indicated that the issues as stated in the December 1998 
Statement of the Case were additionally the subject of this 
appeal.

The issue of service connection for hearing loss of the right 
ear is the subject of the Remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hypertension to his military service, and 
the claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current back disability to his military service, 
and the claim is not plausible.

3.  There is no competent medical evidence linking the 
veteran's current leg disability to his military service, and 
the claim is not plausible. 

4.  There is no competent medical evidence linking the 
veteran's current hearing loss of the left ear or tinnitus to 
his military service, and the claims are not plausible.

5.  The veteran has present no competent evidence to show 
that he currently suffers from PTSD, and the claim is not 
plausible.

6.  There is no competent medical evidence linking the 
veteran's current major depression with psychotic features to 
his military service, and the claim is not plausible. 

7.  The veteran currently has presbyopia and astigmatism, 
which are congenital or developmental disorders.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
hearing loss of the left ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of entitlement to service connection for major 
depression with psychotic features is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

8.  Service connection for presbyopia and astigmatism is 
precluded by applicable criteria.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §3.303(c) (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD214 form shows active service from November 
1969 to August 1970, during which time he had 28 days of 
foreign or sea service.  Personnel records appear to indicate 
the foreign service was in Germany.  The only decoration 
received during this period of time was the national defense 
service medal.  His MOS specialty was equipment repair 
specialist.  His personnel records reveal other MOS's during 
this period of service, including Team leader and military 
Policeman (OJT) (3 days).  

During his service from January 1967 to November 1969, he 
served one year and one month in Korea.  His MOS according to 
his DD214 was "Prepared Prts Spec".  His personnel records 
reveal his MOS while in Korea was as a mortar gunner from 
April 21 to May 9, 1968, as an "Auto rifleman from June 20, 
1968 to August 18, 1968 and as a team leader from March 1969.  
According to his DD214 form, decorations included the 
National Defense Service Medal, the AFEM (Korea), and 2 
overseas bars.  There is no record of the veteran having 
received a Purple Heart or combat infantry badge.  The Korean 
Conflict was from June 27, 1950 through January 31, 1955.  
38 C.F.R. § 3.2(e) (1998).

On a service enlistment examination in October 1958, no 
history of high blood pressure, back pain, leg disability, 
ear trouble, eye trouble, depression, or nervous trouble was 
reported.  On examination, the veteran's ears, eyes, spine, 
lower extremities, and psyche were clinically evaluated as 
normal.  The veteran's blood pressure was 118/76 sitting, 
114/74, recumbent, and 118/ 78, standing.  The veteran's 
bilateral distant vision was 20/20.  The veteran's bilateral 
hearing was 15/15 whispered voice.  

In March 1959, the veteran's blood pressure was 120/80.  

Later in March 1959, the veteran had an appendectomy.  There 
were some elevated blood pressure readings during surgery and 
the recuperation period.  

On a service enlistment examination in January 1967, no 
history of high blood pressure, back pain, leg disability, 
ear trouble, eye trouble, depression, or nervous trouble was 
reported.  On examination, the veteran's ears, eyes, spine, 
lower extremities, and psyche were clinically evaluated as 
normal.  The veteran's blood pressure was 112/70 sitting.  
The veteran's bilateral distant vision was 20/20.  His 
bilateral near vision was 20/20.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:  (Note ASA units used by the service department on 
October 31, 1967 and prior thereto have been converted to ISO 
units to facilitate comparison with the current ISO units 
used to evaluate hearing.)




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
35
20
20
-
15

In February 1967, the veteran was seen for a prescription for 
glasses.  His unaided vision of the right eye was 20/20, it 
was corrected to 20/20.  His unaided vision of the left eye 
was 20/30, it was corrected to 20/20.  The veteran had a 
hyperopic astigmatism.  The ophthalmologic examination was 
negative.

Also in February 1967, the veteran was seen with an ear ache 
of the right ear, cough, and sore throat.  He had a "dull" 
tympanic membrane in his right ear with no discharge.  Upper 
respiratory infection was noted.

In March 1967, the veteran was seen after being in an 
automobile accident.  He hit his back on the dashboard.  He 
had pain in the lower back and the cervical area.  The x-rays 
of the cervical, thoracic, and lumbar spine were within 
normal limits.  

In May 1968, the veteran was seen for problems with his eyes.  
His eyes were red when he first woke up in the morning.  

On a separation examination in October 1969, no history of 
high blood pressure, back pain, leg disability, ear trouble, 
eye trouble, depression, or nervous trouble was reported.  On 
examination, the veteran's ears, eyes, spine, lower 
extremities, and psyche were clinically evaluated as normal.  
The veteran's blood pressure was 128/68 sitting.  The 
veteran's bilateral distant vision was 20/20.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

In November 1969, the veteran's blood pressure was 120/70, 
supine, and 120/80, sitting.

On a hardship discharge examination in July 1970, no history 
of high blood pressure, back pain, leg disability, ear 
trouble, eye trouble, depression, or nervous trouble was 
reported.  On examination, the veteran's ears, eyes, spine, 
lower extremities, and psyche were clinically evaluated as 
normal.  The veteran's blood pressure was 136/88 sitting.  
The veteran had orthophoria by cover test at 20 feet.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
-
25
LEFT
10
10
15
-
15

It was indicated that the veteran had moderate high frequency 
hearing loss of the right ear.

A hospitalization record from September 1973 to November 1973 
from the Methodist Hospital indicates that the veteran was 
seen for cervical, dorsal, and lumbar paravertebral muscle 
strain and multiple contusions he incurred in an accident 
where he was hit by a boxcar.  As part of his past history, 
the veteran indicated that he had been wounded in the leg 
while in military service.  The final diagnoses included 
severe cervicodorsolumbar paravertebral muscle strain, 
improved; and contusions of bilateral elbows, abdomen, right 
chest, and right shoulder, improved.  

On a VA examination in May 1974, the veteran reported that he 
was hit by a boxcar in October 1973.  It was noted that the 
date of admission, stated on the hospital summary, was 
September 1973.  The diagnoses included cervical and lumbar 
muscle strain.  The veteran reported that he continued to 
have low back ache and pain down the posterior left thigh 
since the accident.  He had a lumbar laminectomy and a disc 
was removed between two vertebras.  The veteran said he was 
"creased" on the outer part of the right thigh (shell 
fragment wound), it required no treatment and he did not 
receive a Purple Heart for it.  The veteran did not have a 
history of mental illness.  On examination, the veteran's 
ears were normal.  The veteran's eyes were normal and 
funduscopic examination was negative.  The x-rays of the 
lumbosacral spine showed the presence of a minimal amount of 
residual myelographic substance in the spinal canal.  
Otherwise, the lumbar spine was unremarkable and within 
normal limits.  There was a small scar on the outer right 
thigh.  The veteran stated the area was where a shell 
fragment "creased" him in Korea.  The veteran's blood 
pressure was 140/80.  The veteran's emotional reaction was 
normal.  No psychotic trends were noted.  The diagnoses 
included postoperative lower lumbar midline scar reported to 
be for removal of disk in the lumbosacral region, 
symptomatic.  

Hospitalization records from February 1994 to April 1994 from 
the Rutherford Hospital show the veteran was being followed 
for problems with coronary artery disease.  He additionally 
had a problem with intractable hypertension.  It was noted 
that the veteran had a lot of anxiety.  The diagnoses 
included hypertension.  

On a VA examination in September 1994, the veteran had a 
history of hypertension.  There were no records available for 
the examiner and the medical history related by the veteran 
was confusing.  The veteran reported he had several 
hospitalizations for disabilities to include hypertension, 
including in February 1994.  The veteran's blood pressure was 
145/80 in both arms at the beginning of the examination and 
145/75 in the right arm at the end of the examination.  The 
veteran's ears and eyes were normal.  The veteran 
additionally reported a history of low back pain for one and 
one-half years.  He currently had intermittent low back pain 
that radiated down his right leg when carrying heavy weights.  
The veteran stated that for the past two years he had 
stiffness of his neck and a diagnosis of C5-7 spondylosis was 
made three months ago.  The diagnoses included hypertension, 
status post operative low back pain with x-ray evidence of 
very minimal disease, and a history of cervical spondylosis 
with x-ray evidence of disease.  

On a VA psychiatric examination in September 1994, the 
veteran reported feelings of nervousness and tension and 
indicated that he was involved in few regular activities in 
recent months except for regular walking.  The veteran 
appeared tense and quiet.  His verbal productivity, 
orientation, memory insight, and judgment appeared adequate.  
The diagnoses included anxiety disorder not otherwise 
specified.

Treatment records from the Rutherford Hospital from April 
1994 to May 1995 show the veteran was treated for 
disabilities to include hypertension.  A record from October 
1994 indicates the veteran was emotionally upset due to the 
murder of his son.

Received in July 1995 was a June 1995 notice letter to the 
veteran from the Social Security Administration (SSA), 
informing him that he had been awarded supplemental security 
income benefits, effective September 30, 1994.  

In an April 1995 report, Larry G. Anderson, M.D., indicated 
that the veteran complained of back and neck pain.  The 
initial impression was low back pain with early degenerative 
disk disease.  

Received in April 1996 was a May 1995 SSA decision granting 
disability benefits as of September 1994 to the veteran.  
Included were the veteran's treatment records, duplicative of 
those previously described.  Additional records were a 
December 1994 Disability Determination Service examination.  
On examination, the veteran complained of pain in the right 
parasternal area radiating into the left chest, down the left 
arm and occasionally into the left jaw.  The veteran had been 
told in the past that these pains were related to his high 
blood pressure and were musculoskeletal in origin.  The 
veteran additionally complained of pain and stiffness in his 
neck.  He had soreness in his right leg that occurred with 
some low back pain with radiation into the right sciatic 
area.  It was noted that there was no prior history of 
hypertension.  The veteran's blood pressure was 140/85.  On 
examination of the eyes, the pupils were equal and reactive.  
The back and spine were normal.  The diagnoses included 
degenerative arthritis, probably due to osteoarthritis of the 
neck and hands.

The SSA records additionally included a Disability 
Determination Service psychiatric evaluation from April 1995.  
Therein the veteran reported that his biggest concern was the 
murder of his son in September 1994.  He had insomnia and was 
depressed.  The veteran reported his military history as 
being in the army for 14 years with an honorable discharge in 
1970.  The diagnoses included major depression with psychotic 
features emerging.  

Received in May 1996 was a February 1994 report of an eye 
examination that indicates that the veteran's distance visual 
acuity was blurred with glasses.  The diagnoses included 
astigmatism and presbyopia.    

In May 1996, the veteran filed a claim for service connection 
for a back disability, bilateral leg injuries, hypertension, 
a right ear disability, and an eye disability.

Received in May 1996 was an audiological evaluation from July 
1993, where the veteran indicated that he had noise exposure 
in service.  The veteran additionally complained of ringing 
in his ears.  The pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
60
LEFT
10
10
10
40
55

By rating action of October 1996, service connection for 
residuals of a back injury, residuals of a leg injury, 
hypertension, a right ear disability, and an eye disability 
was denied.  The current appeal to the Board arises from this 
denial.

At the August 1997 hearing, the veteran testified that while 
in the service, he was on patrol in North Korea and fell into 
a hole and hurt his back.  Also, while in North Korea, he was 
in a firefight and took shrapnel in both legs.  He 
additionally indicated that he was having nightmares about 
the firefight.  He noticed hearing loss and ringing in his 
ears while he was in service.  He was a loader in a tank with 
the armor division.  He continued to have ringing in his 
ears.  He had not been told that he had hypertension while in 
service, however he could have had it.  As to his eyes, the 
veteran reported that he had to strain his eyes to see at 
night, while in Korea, and he had been told that he had 
vision problems at the time of his separation. 

Received at the August 1997 RO hearing was a certificate 
presented to the veteran, for commendable participation in 
operational missions along the demilitarized zone in Korea in 
August 1968.

In June 1997, the veteran filed a claim for service 
connection for PTSD.  In a statement, the veteran indicated 
he was nervous and withdrawn.  He could not sleep, loud 
noises bothered him, he had nightmares, he was depressed, and 
he had hypertension.

Treatment records from the Rutherford Center from February 
1996 to November 1996 show the veteran was seen with 
complaints of inability to sleep, poor appetite, 
hallucinations of his murdered son, depression, homicidal 
feelings towards the person who murdered his son, and 
suicidal thoughts.  The diagnoses included major depression, 
recurrent with psychotic features, severe, and rule out 
personality disorder.  

On an intake form from the Vet Center from June 1997, the 
veteran indicated that he was in combat in 1968.  

By rating action of December 1997, service connection for 
PTSD was denied and service connection for major depression 
with psychotic features was denied.  The current appeal to 
the Board arises from this denial.

II.  Analysis
						
A.  Service connection for hypertension,
a back and leg disability,
left ear hearing loss and tinnitus, PTSD,
and major depression with psychotic features

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war and an organic disease 
of the central nervous system (high frequency hearing loss), 
cardiovascular-renal disease, including hypertension, or a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137 (West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Hypertension

The veteran is claiming that he currently has hypertension 
that was incurred during service.  The evidence in this case 
reveals that the first postservice evidence of hypertension 
was in treatment records from the Rutherford Hospital from 
February 1994, many years postservice. 

The service medical records are silent regarding complaints 
or diagnosis of hypertension.  There were some elevated 
readings, but these were in connection with surgery.  The 
veteran has submitted no competent medical evidence to 
establish a nexus between any current chronic hypertension 
and his service.  The only evidence that would support the 
veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for hypertension, 
that claim must be denied.


Back disability

The veteran is claiming that he currently has a back 
disability that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of a 
back disability is from a September 1973 to November 1973 
hospitalization record from the Methodist Hospital.  At that 
time the veteran had severe cervicodorsolumbar paravertebral 
muscle strain after being hit by a boxcar.

The service medical records show the veteran was treated for 
lower back and cervical area pain in 1967.  Additionally, the 
veteran testified that he hurt his back after falling into a 
hole while in Korea; however, there is no evidence of this in 
the service medical records.  The veteran has submitted no 
competent medical evidence to establish a nexus between any 
current back disability and any injury he suffered in 
service.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for a back disability, that 
claim must be denied.

Leg disability

The veteran is claiming that he currently has a leg 
disability that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of a 
leg disability was on the VA examination in May 1974 when the 
veteran had a scar on the outer right thigh and pain in the 
left thigh that radiated from the low back.  On the VA 
examination in September 1994, the veteran reported pain in 
the right leg that radiated from the low back.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of a leg disability and 
there is no mention of a shell fragment wound.  The 
examinations from subsequent to the time the veteran 
describes the incident where he was injured while in Korea 
are negative for a scar of the right leg or complaints 
alleging shell fragment wounds.  At final discharge 
examination in July 1970, there was no mention of a shell 
fragment wound or scar, and no scars were noted.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current leg disability and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for a leg disability, that 
claim must be denied.

 Hearing loss left ear and tinnitus

The veteran is claiming that he currently has hearing loss of 
the left ear and tinnitus that were incurred in service.  The 
evidence in this case reveals left ear hearing to be normal 
on discharge examination.  At that time, there was no mention 
of tinnitus.  The first postservice evidence of any left ear 
hearing loss was an audiological evaluation from July 1993, 
many years postservice.  Tinnitus was first complained of 
many years postservice.

The veteran has submitted no competent medical evidence to 
establish a nexus between military service and any current 
hearing loss of the left ear or tinnitus.  The only evidence 
that would support the veteran's claim is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for left ear hearing loss and tinnitus, those 
claims must be denied.


PTSD

In this case, the veteran is claiming he currently has PTSD 
that was incurred during service.  The evidence does not 
support his contention.  

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD.  In the case of Cohen 
v. Brown, 10 Vet. App. 128 (1997), the Court reaffirmed that 
eligibility for service connection for PTSD required a 
current, clear medical diagnosis.  In the case at bar, a 
current, clear medical diagnosis of PTSD is absent from the 
record.  

As there is no current medical evidence to establish the 
presence of the disability claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim for PTSD is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection for 
PTSD.  

Major depression with psychotic features

The veteran is claiming that he currently has major 
depression with psychotic features that was incurred during 
service.  The evidence in this case reveals that the first 
postservice diagnosis of major depression with psychotic 
features was on the Disability Determination Service 
psychiatric evaluation in April 1995.
 
The service medical records are silent regarding complaints, 
clinical findings, and diagnosis of depression.  The veteran 
has submitted no competent medical evidence to establish a 
nexus between any current depression and his service.  The 
only evidence that would support the veteran's claim is found 
in his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for major depression with psychotic 
features, that claim must be denied.

B.  Service connection for an
Eye disability

The veteran is claiming that he currently has an eye 
disability that was incurred during service.  The service 
medical records show the veteran was diagnosed with a 
hyperopic astigmatism and orthophoria.  "Orthophoria" is 
defined as the normal condition in which the visual axes 
remain parallel after the visual fusional stimuli have been 
partially or entirely eliminated.  Dorland's Illustrated 
Medical Dictionary, 1193 (28th ed. 1994).  The veteran has a 
current diagnosis of astigmatism and presbyopia.  However, 
refractive error of the eye is not a disease or injury for VA 
benefit purposes.  38 C.F.R. § 3.303(c).  The veteran has 
submitted no medical evidence that he has a current 
disability of the eyes other than defective vision caused by 
refractive errors of the eyes.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hypertension is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a back disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a leg disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for left ear hearing loss is denied.  

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for major depression with psychotic 
features is denied.

Entitlement to service connection for an eye disability is 
denied.


REMAND

The veteran is claiming service connection for high frequency 
hearing loss of the right ear.  At discharge examination, he 
was diagnosed with having a moderate high frequency hearing 
loss of the right ear.  Organic disease of the nervous 
system, which includes high frequency hearing loss, is 
considered a chronic disease for VA purposes.  See 
38 U.S.C.A. § 1101 (West 1991).  The veteran has submitted 
current medical evidence showing a hearing loss disability of 
the right ear.  In order to confirm the presence of hearing 
loss disability of the right ear for VA purposes, a VA 
examination should be ordered.  Accordingly, the case is 
being Remanded to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right ear 
hearing loss since discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
ear examination, to include an 
audiological evaluation, to determine 
whether he has right ear hearing loss and 
the severity thereof.  The claims folder 
should be made available to the examiners 
for review before the examinations.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

 directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

